Wright, C. J.
It will be observed, that this answer specifically sets up affirmative matter, wbicb, if true, was a complete defence to tbe note. Not being denied, it was to be taken as true. Code, §§ 2284,1742. If these sections have any meaning or purpose, tbe defendant7» case was as completely made out by this pleading, as if be bad introduced ever so much evidence.. Why should be be required to prove that wbicb tbe law treats as admitted, if undenied?’ If there bad been any pretence of denial, though imperfectly stated, it would raise a different question. But neither tbe entries on tbe justice’s docket, dr any other part of tbe record, show that any response was made to this answer. Under such circumstances, we are clear that tbe instruction given by tbe court below, was correct. This being tbe only error complained of,- tbe judgment is affirmed.